





Exhibit 10.01










PREFERRED STOCK PURCHASE AGREEMENT




BETWEEN




AIMS Worldwide, Inc.




AND


Liberty Investment and Trust Fund LP




DATED




August 11, 2006





--------------------------------------------------------------------------------







PREFERRED STOCK PURCHASE AGREEMENT







This PREFERRED STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered
into as of the August 11, 2006 between AIMS Worldwide, Inc., a corporation
organized and existing under the laws of the State of Nevada (AIMS Worldwide,
Inc., or the “Company”) and Liberty Investment and Trust Fund LP, a Delaware
limited partnership (“Investor”).

PRELIMINARY STATEMENT:




WHEREAS, the Investor wishes to purchase from the Company, upon the terms and
subject to the conditions of this Agreement, 1,000,000 shares of Preferred Stock
(the “Preferred Stock”) of the Company,

WHEREAS, the Investor shall receive from the Company an additional 3,800,000
shares of Preferred Stock of the Company (the “Incentive Preferred Stock”),

WHEREAS, the Investor has an option to purchase from the Company, upon the terms
and subject to the conditions of this Agreement, up to 500,000 additional shares
of Preferred Stock of the Company, with such option expiring on August 10, 2007
(the “Option”),




WHEREAS, all such Preferred Stock being as described in the Certificate of
Designations, Rights and Preferences (the “Certificate of Designations”) in
substantially the form attached hereto as Exhibit A for the Purchase Price and
Purchase Price Option set forth in Section 1.3 hereof.  Subject to the
limitations set forth herein and in the Certificate of Designation, all such
Preferred Stock shall be convertible in accordance with the Conversion Rate set
forth in Section 1.3 and in accordance with Article II hereof.   

WHEREAS, the Company will issue to the Investor a Warrant in accordance with
Exhibit D, and

WHEREAS, the parties intend to memorialize the purchase and sale of such
Preferred Stock.




NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:




ARTICLE I




INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS

1.1

Incorporation by Reference.  The foregoing recitals and the Exhibits and
Schedules attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.





1




--------------------------------------------------------------------------------







1.2

Superseder.  This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, with the exception of any conflicting term of the Registration Rights
Agreement, shall supersede such instrument or understanding to the fullest
extent permitted by law.  A copy of this Agreement shall be filed at the
Company’s principal office.

1.3

Certain Definitions.  For purposes of this Agreement, the following capitalized
terms shall have the following meanings (all capitalized terms used in this
Agreement that are not defined in this Article 1 shall have the meanings set
forth elsewhere in this Agreement):




1.3.1

“1933 Act” means the Securities Act of 1933, as amended.




1.3.2

“1934 Act” means the Securities Exchange Act of 1934, as amended.




1.3.3

 “Affiliate” means a Person or Persons directly or indirectly, through one or
more intermediaries, controlling, controlled by or under common control with the
Person(s) in question.  The term “control,” as used in the immediately preceding
sentence, means, with respect to a Person that is a corporation, the right to
the exercise, directly or indirectly, of more than 50 percent of the voting
rights attributable to the shares of such controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such controlled Person.




1.3.4

“Articles”  means the Certificate of Incorporation of the Company, as the same
may be amended from time to time.

1.3.5

“Closing”  shall mean the Closing of the transactions contemplated by this
Agreement on the Closing Date.

1.3.6

“Closing Date” means the date on which the payment of the Purchase Price (as
defined herein) by the Investor to the company is completed pursuant to this
Agreement to purchase the Preferred Stock, which shall occur on or before August
11, 2006.

1.3.7

“Common Stock” means shares of common stock of the Company, par value $0.001 per
share

         1.3.8

“Conversion Price” means $0.40.




         1.3.9

 “Conversion Rate” means the conversion of each share of Preferred Stock to
common stock at a rate of 1 share of Preferred Stock to 5 shares of common
stock;   means the conversion of each share of Incentive Preferred Stock to
common stock at a rate of 1 share of Incentive Preferred Stock to 5 shares of
common stock; and means the conversion of each share of Preferred Stock,
associated with the Option, to common stock at a rate of 1 share of Incentive
Preferred Stock to 5 shares of common stock.




         1.3.10

"Effective Date" shall mean the date the registration statement of the Company
covering the shares being subscribed hereby is declared effective.




         1.3.11

“Effective Time” shall mean two (2) years from the Closing Date.





2




--------------------------------------------------------------------------------













         1.3.12

"Escrow Agreement" shall mean the Escrow Agreement among the Company, the
Investor and Borsari and Associates, PLC, as Escrow Agent, attached hereto as
Exhibit C.




1.3.13

"Material Adverse Effect" shall mean any adverse effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and affiliates, taken as a whole
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its material obligations under this Agreement or the Registration Rights
Agreement or to perform its obligations under any other material agreement.




1.3.14 “Option Closing Date” means the date on which the payment of the Option
Purchase Price (as defined herein) to purchase the Preferred Stock by the
Investor to the Company is completed pursuant to this Agreement, which shall
occur on or before August 10, 2007.

1.3.15

“Person” means an individual, partnership, firm, Limited Liability Company,
trust, joint venture, association, corporation, or any other legal entity.




1.3.16

“Preferred Stock” means, in the plural, the Preferred Stock, Incentive Preferred
Stock and Preferred Stock associated with the Option.

1.3.17

“Purchase Price” means the $1,690,000 paid by the Investor to the Company for
the 1,000,000 shares of Preferred Stock and the Incentive Preferred Stock.

1.3.18

“Purchase Price Option” means the $900,000 which may be paid by the Investor to
the Company for the 500,000 shares of Preferred Stock associated with the
Option.

1.3.19

Registration Rights Agreement" shall mean the registration rights agreement
between the Investor and the Company attached hereto as Exhibit B.

1.3.20

"Registrable Securities" shall be up to 42,000,000 Shares and have the meaning
as prescribed in the Registration Rights Agreement attached hereto as Exhibit B.

1.3.21

"Registration Statement" shall mean the registration statement under the 1933
Act to be filed with the Securities and Exchange Commission for the registration
of the Shares pursuant to the Registration Rights Agreement attached hereto as
Exhibit B.

1.3.22  “SEC”  means the Securities and Exchange Commission.

1.3.23  "SEC Documents" shall mean the Company's latest Form 10-K or 10-KSB as
of the time in question, all Forms 10-Q or 10-QSB and 8-K filed thereafter, and
the Proxy Statement for its latest fiscal year as of the time in question until
such time as the Company no longer has an obligation to maintain the
effectiveness of a Registration Statement as set forth in the Registration
Rights Agreement.

1.3.24  "Shares" shall mean, collectively, the shares of Common Stock of the
Company issued upon conversion of the Preferred Stock subscribed for hereunder.





3




--------------------------------------------------------------------------------










1.3.25  “Subsequent Financing” shall mean any offer and sale of shares of
Preferred Stock or debt that is convertible into shares of Common Stock or
otherwise senior or superior to the Preferred Stock.

1.3.26  "Target Acquisitions" shall mean, collectively, one hundred percent
(100%) of the total outstanding equity of Target America, Inc., and 55%, along
with the option to acquire the remaining 45%, of the total outstanding equity of
IKON, Inc.

1.3.27  “Transaction Documents” shall mean this Agreement, all Schedules and
Exhibits attached hereto and all other documents and instruments to be executed
and delivered by the parties in order to consummate the transactions
contemplated hereby, including, but not limited to the documents listed in
Sections 3.2 and 3.3 hereof.

1.3.28

“Warrant" shall mean the Common Stock Purchase Warrant in the form attached
hereto as Exhibit D.




ARTICLE II




SALE AND PURCHASE OF AIMS WORLDWIDE, INC.

PREFERRED STOCK







2.1

Sale of Preferred Stock.  




(a)

Upon the terms and subject to the conditions set forth herein, and in accordance
with applicable law, the Company agrees to sell to the Investor, and the
Investor agrees to purchase from the Company, on the Closing Date 1,000,000
shares of Preferred Stock and the Incentive Preferred Stock for the Purchase
Price..  The Company shall cause all such Preferred Stock to be issued to the
Investor upon the release of the Purchase Price to the Company by the escrow
agent pursuant to the terms of the Escrow Agreement.

(b)

All such Preferred Stock shall be convertible by the Investor, at any time, into
an aggregate total of 24,000,000 shares of Common Stock (the “Conversion
Shares”); provided, however, that the Investor shall not be entitled to convert
the Preferred Stock into shares of Common Stock that would result in beneficial
ownership by the Investor and its affiliates of more than 4.99% of the then
outstanding number of shares of Common Stock on such date. For the purposes of
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  




(c)

The Company shall register the Shares into which the Preferred Stock is
convertible pursuant to the terms and conditions of the Registration Rights
Agreement attached hereto as Exhibit B.








4




--------------------------------------------------------------------------------







2.2      Purchase Price.  Pursuant to the terms of the Escrow Agreement, the
Purchase Price shall be delivered by the Investor in the form of a check or wire
transfer made payable to the Escrow Agent in United States Dollars and shall be
held by the Escrow Agent until the Closing Date, at such time Purchase Price
shall be released by the Escrow Agent to the Company.




2.3

Optional Purchase of additional Preferred Stock .   




(a)

Upon the terms and subject to the conditions set forth herein, and in accordance
with applicable law, the Company agrees to sell to the Investor 500,000 shares
of Preferred Stock for the Purchase Price Option. The Company shall cause the
Preferred Stock to be issued to the Investor upon the release of the Purchase
Price to the Company by the escrow agent pursuant to the terms of the Escrow
Agreement.




(b)

All such Preferred Stock shall be convertible by the Investor, at any time after
the Investor exercises the Option by paying the Purchase Price Option, into an
aggregate total of 2,500,000 shares of Common Stock (the “Option Conversion
Shares”); provided, however, that the Investor shall not be entitled to convert
the Preferred Stock into shares of Common Stock that would result in beneficial
ownership by the Investor and its affiliates of more than 4.99% of the then
outstanding number of shares of Common Stock on such date. For the purposes of
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  




(c)

The Company shall register the Shares into which the Preferred Stock is
convertible pursuant to the terms and conditions of the Registration Rights
Agreement attached hereto as Exhibit B.




2.4

Purchase Price of the Option.  Pursuant to the terms of the Escrow Agreement,
the Purchase Price Option shall be delivered by the Investor in the form of a
check or wire transfer made payable to the Escrow Agent in United States Dollars
and shall be held by the Escrow Agent until the Option Closing Date, at such
time Option Purchase Price shall be released by the Escrow Agent to the Company.







ARTICLE III




CLOSING DATE AND DELIVERIES AT CLOSING




3.1  

Closing Date and Option Closing Date.  The closing of the transactions
contemplated by this Agreement (the “Closing”), unless expressly determined
herein, shall be held at the offices of the Company, at 5:00 P.M. local time, on
the Closing Date or on such other date and at such other place as may be
mutually agreed by the parties, including closing by facsimile with originals to
follow.  








5




--------------------------------------------------------------------------------







3.2

Deliveries by the Company.  In addition to and without limiting any other
provision of this Agreement, the Company agrees to deliver, or cause to be
delivered prior to the Closing Date, to the escrow agent under the Escrow
Agreement, the information as described in Schedule 3.2 as attached hereto.




3.3

Deliveries by Investor.  In addition to and without limiting any other provision
of this Agreement, the Investor agrees to deliver, or cause to be delivered, to
the escrow agent under the Escrow Agreement, the following:




(a)

A deposit in the amount of the Purchase Price;

(b)

The executed Agreement with all Exhibits and Schedules attached hereto;

(c)

The executed Registration Rights Agreement;

(d)

The executed Escrow Agreement; and

(e)

Such other documents or certificates as shall be reasonably requested by the
Company or its counsel.




In the event any document provided to the other party in Paragraphs 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within seven (7) business days.




3.4

Further Assurances.  The Company and the Investor shall, upon request, on or
after the Closing Date, cooperate with each other (specifically, the Company
shall cooperate with the Investor, and the Investor shall cooperate with the
Company) by furnishing any additional information, executing and delivering any
additional documents and/or other instruments and doing any and all such things
as may be reasonably required by the parties or their counsel to consummate or
otherwise implement the transactions contemplated by this Agreement.




3.5

Waiver.  The Investor may waive any of the requirements of Section 3.2 of this
Agreement, and the Company at its discretion may waive any of the provisions of
Section 3.3 of this Agreement.  The Investor may also waive any of the
requirements of the Company under the Escrow Agreement.







ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF

AIMS WORLDWIDE, INC.




The Company represents and warrants to the Investor as of the date hereof and as
of Closing (which warranties and representations shall survive the Closing
regardless of what examinations, inspections, audits and other investigations
the Investor has heretofore made or may hereinafter make with respect to such
warranties and representations) as follows:








6




--------------------------------------------------------------------------------







4.1

Organization and Qualification.  AIMS WORLDWIDE, INC. is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has the requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being conducted
and is duly qualified to do business in any other jurisdiction by virtue of the
nature of the businesses conducted by it or the ownership or leasing of its
properties, except where the failure to be so qualified will not, when taken
together with all other such failures, have a Material Adverse Effect on the
business, operations, properties, assets, financial condition or results of
operation of AIMS WORLDWIDE, INC. and its subsidiaries taken as a whole.




4.2

Target Acquisitions.  AIMS WORLDWIDE, INC. shall acquire the Target Acquisitions
on the Closing Date.




4.3

Articles of Incorporation and By-Laws.  The complete and correct copies of the
Company’s Articles and By-Laws, as amended or restated to date which have been
filed with the Securities and Exchange Commission are a complete and correct
copy of such document as in effect on the date hereof and as of the Closing
Date.




4.4

Capitalization.




4.4.1  The authorized and outstanding capital stock of AIMS WORLDWIDE, INC. is
set forth in AIMS WORLDWIDE, INC.’s Quarterly Report on Form 10-QSB, filed on
May 15, 2006 with the Securities and Exchange Commission and updated on all
subsequent SEC Documents.  All shares of capital stock have been duly authorized
and are validly issued, and are fully paid and no assessable, and free of
preemptive rights.




4.4.2

As of the date of this Agreement, the authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock ($0.001 par value) and
 10,000,000 shares of Preferred Stock ($.001 par value), of which approximately
34,827,159  shares of Common Stock ($.001 par value) and 0  shares of Preferred
Stock ($.001 par value) are issued and outstanding and 36,754,937  shares of
Common Stock ($.001 par value) and 6,500,000 shares of Preferred Stock ($.001
par value) will be issued and outstanding.  All outstanding shares of capital
stock have been duly authorized and are validly issued, and are fully paid and
nonassessable and free of preemptive rights (with the exception of shares held
by not more than five (5) persons, whose holdings are contested by the Company,
none of which has a Material Adverse Effect on the Company – See Schedule 4.4.2
attached).  All shares of capital stock described above to be issued have been
duly authorized and when issued, will be validly issued, fully paid and
nonassessable and free of preemptive rights.








7




--------------------------------------------------------------------------------







4.4.3  Except pursuant to this Agreement, and as set forth in Schedule 4.4.3
(“Capitalization Table”) hereto, and as set forth in AIMS WORLDWIDE, INC.’s SEC
Documents, filed with the SEC, as of the date hereof and as of the Closing Date,
there are not now outstanding options, warrants, rights to subscribe for, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, shares of any class of capital stock of
AIMS WORLDWIDE, INC., or agreements, understandings or arrangements to which
AIMS WORLDWIDE, INC. is a party, or by which AIMS WORLDWIDE, INC. is or may be
bound, to issue additional shares of its capital stock or options, warrants,
scrip or rights to subscribe for, calls or commitment of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, any shares of any class of its capital stock.  The Company agrees to inform
the Investors in writing of any additional warrants granted prior to the Closing
Date.




4.4.4   The Company on the Closing Date (i) will have full right, power, and
authority to sell, assign, transfer, and deliver, by reason of record and
beneficial ownership, to the Investor, AIMS WORLDWIDE, INC. Shares hereunder,
free and clear of all liens, charges, claims, options, pledges, restrictions,
except those imposed by law, and encumbrances whatsoever; and (ii) upon
conversion of the Preferred Stock, the Investor will acquire good and marketable
title to such Shares, free and clear of all liens, charges, claims, options,
pledges, restrictions, except those imposed by law, and encumbrances whatsoever,
except as otherwise provided in this Agreement as to the limitation on the
voting rights of such Shares in certain circumstances.




4.5

Authority.  AIMS WORLDWIDE, INC. has all requisite corporate power and authority
to execute and deliver this Agreement and the Preferred Stock, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
by AIMS WORLDWIDE, INC. and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action and no other
corporate proceedings on the part of AIMS WORLDWIDE, INC. is necessary to
authorize this Agreement or to consummate the transactions contemplated hereby
except as disclosed in this Agreement.   This Agreement has been duly executed
and delivered by AIMS WORLDWIDE, INC. and constitutes the legal, valid and
binding obligation of AIMS WORLDWIDE, INC., enforceable against AIMS WORLDWIDE,
INC. in accordance with its terms.








8




--------------------------------------------------------------------------------







4.6

No Conflict; Required Filings and Consents.

The execution and delivery of this Agreement by AIMS WORLDWIDE, INC. does not,
and the performance by AIMS WORLDWIDE, INC. of their respective obligations
hereunder will not:  (i) conflict with or violate the Articles or By-Laws of
AIMS WORLDWIDE, INC.; (ii) conflict with, breach or violate any federal, state,
foreign or local law, statute, ordinance, rule, regulation, order, judgment or
decree (collectively, "Laws") in effect as of the date of this Agreement and
applicable to AIMS WORLDWIDE, INC.; or (iii) result in any breach of, constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, give to any other entity any right of termination, amendment,
acceleration or cancellation of, require payment under, or result  in the
creation of a lien or encumbrance on any of the properties or assets of AIMS
WORLDWIDE, INC. pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which AIMS WORLDWIDE, INC. is a party or by AIMS WORLDWIDE, INC. or any of
its properties or assets is bound.  Excluding from the foregoing are such
violations, conflicts, breaches, defaults, terminations, accelerations,
creations of liens, or incumbency that would not, in the aggregate, have a
Material Adverse Effect.




4.7

Report and Financial Statements.  AIMS WORLDWIDE, INC.’s Annual Report on Form
10-K, filed on April 14,, 2006, with the SEC contains the audited financial
statements of the Company for fiscal year 2005.  In addition the company has
provided:

4.7.1. Financial Statements. The first quarter report on Form 10-QSB, filed on
May 15, all filed with the SEC which has been reviewed by the company’s
auditors.  Collectively, the Company has provided such financial statements
along with those of the Company and Target Acquisitions for Fiscal Year 2004 and
Fiscal Year 2005 on a proforma consolidated basis, attached hereto as Schedule
4.7.1, to the investor which accurately represent the financial condition of the
Company through March 31, 2006;

4.7.2. Supporting June Financial Projections.  Other supporting financial
documents attached hereto as Schedule 4.7.2, which accurately represent that the
Company will obtain not less than $858,583in Revenue and Non-Adjusted EBITDA of
not less than -$692,687 for 6 months ended June 30, 2006 and which accurately
represent that the Company on a proforma consolidated basis (i.e., including
Target Acquisitions) will obtain not less than $3,937,787 in Revenue and
Non-Adjusted EBITDA of not less than $706,254 for 6 months ended June 30, 2006;
and

4.7.3. Supporting December Financial Projections.  Additional supporting
financial documents attached hereto as Schedule 4.7.3, "Supporting December
Financial Statements," which accurately represent that the Company will obtain
not less than $5,612,355 in Revenue and Non-Adjusted EBITDA of not less than
$439,291 for 12 months endingDecember 31, 2006 and which accurately represent
that the Company on a proforma consolidated basis (i.e., including Target
Acquisitions) will obtain not less than $21,102,626 in Revenue and Non-Adjusted
EBITDA of not less than $4,378,020 for 12 months ending December 31, 2006.





9




--------------------------------------------------------------------------------







Each of the balance sheets contained in or incorporated by reference into any
such Financial Statements (including the related notes and schedules thereto)
fairly presented the financial position of the Company, as of its date, and each
of the statements of income and changes in stockholders’ equity and cash flows
or equivalent statements in such Financial Statements (including any related
notes and schedules thereto) fairly presents, changes in stockholders’ equity
and changes in cash flows, as the case may be, of the Company, for the periods
to which they relate, in each case in accordance with United States generally
accepted accounting principles (“U.S. GAAP”) consistently applied during the
periods involved, except in each case for the Acquisition Targets’ whose
financial statements are prepared on a cash basis, subject to normal year-end
audit adjustments in the case of unaudited statements.  The books and records of
AIMS WORLDWIDE, INC. have been, and are being, maintained in all material
respects in accordance with U.S. GAAP and any other applicable legal and
accounting requirements and reflect only actual transaction.  Furthermore, AIMS
WORLDWIDE, INC must complete a financial audit which complies with all requisite
SEC financial disclosure requirements, within the lesser of either (i)
seventy-five (75) days from the date of purchase of each Target Acquisition or
(ii) the applicable time frame allowable under SEC rulings.

4.8

Compliance with Applicable Laws.  AIMS WORLDWIDE, INC. is not in violation of,
or, to the knowledge of AIMS WORLDWIDE, INC. is under investigation with respect
to or has been given notice or has been charged with the violation of any Law of
a governmental agency, except for violations which individually or in the
aggregate do not have a Material Adverse Effect.  




4.9

SEC Documents.  AIMS WORLDWIDE, INC. acknowledges that AIMS WORLDWIDE, INC. is a
publicly held company and has made available to the Investor after demand true
and complete copies of any requested SEC Documents. The Company has registered
its Common Stock pursuant to Section 12(g) of the 1934 Act, and the Common Stock
is quoted and traded on the OTC Bulletin Board of the National Association of
Securities Dealers, Inc.  The Company has received no notice, either oral or
written, with respect to the continued quotation or trading of the Common Stock
on the OTC Bulletin Board. The Company has not provided to the Investor any
information that, according to applicable law, rule or regulation, should have
been disclosed publicly prior to the date hereof by the Company, but which has
not been so disclosed. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the 1934 Act, and rules and
regulations of the SEC promulgated thereunder and the SEC Documents did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Furthermore, AIMS WORLDWIDE, INC must file the applicable SEC
filings associated with the purchase of each Target Acquisition.




4.10

Litigation.  To the knowledge of AIMS WORLDWIDE, INC., no litigation, claim, or
other proceeding before any court or governmental agency is pending or to the
knowledge of the Company, threatened against the Company, the prosecution or
outcome of which may have a Material Adverse Effect.








10




--------------------------------------------------------------------------------







4.11

Exemption from Registration.  Subject to the accuracy of the Investor’s
representations in Article V, except as required pursuant to the Registration
Rights Agreement, the sale of the Common Stock by the Company to the Investor
will not require registration under the 1933 Act, but may require registration
under New York state securities law if applicable to the Investor.  When validly
converted in accordance with the terms of the Preferred Stock Agreement, the
Shares underlying the Preferred Stock will be duly and validly issued, fully
paid, and non-assessable.  The Company is issuing the Preferred Stock in
accordance with and in reliance upon the exemption from securities registration
afforded, inter alia, by Rule 506 under Regulation D as promulgated by the SEC
under the 1933 Act, and/or Section 4(2) of the 1933 Act; provided, however, that
certain filings and registrations may be required under state securities “blue
sky” laws depending upon the residency of the Investor.







4.12

No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its Affiliates nor, to the knowledge of the Company, any
Person acting on its or their behalf (i) has conducted or will conduct any
general solicitation (as that term is used in Rule 502(c) of Regulation D as
promulgated by the SEC under the 1933 Act) or general advertising with respect
to the sale of the Preferred Stock, or (ii) made any offers or sales of any
security or solicited any offers to buy any security under any circumstances
that would require registration of the Preferred Stock, under the 1933 Act,
except as required herein.




4.13

No Material Adverse Effect. Except as set forth in Schedule 4.13 attached
hereto, since December 31, 2005, no event or circumstance resulting in a
Material Adverse Effect has occurred or exists with respect to the Company. No
material customer has given notice, oral or written, that it intends to cease or
reduce the volume of its business with the Company from historical levels nor
has any of the Target Acquisitions indicated that they are no longer interested
in being acquired by the Company. Since December 31, 2006, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, that,
under any applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in writing to the Investor.




4.14

Material Non-Public Information. The Company has not disclosed to the Investors
any material non-public information that (i) if disclosed, would reasonably be
expected to have a material effect on the price of the Common Stock or (ii)
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company prior to the date hereof but which has not been so
disclosed.




4.15      Internal Controls And Procedures. The Company maintains books and
records and internal accounting controls which provide reasonable assurance that
(i) all transactions to which the Company or any subsidiary is a party or by
which its properties are bound are executed with management's authorization;
(ii) the recorded accounting of the Company's consolidated assets is compared
with existing assets at regular intervals; (iii) access to the Company's
consolidated assets is permitted only in accordance with management's
authorization; and (iv) all transactions to which the Company or any subsidiary
is a party or by which its properties are bound are recorded as necessary to
permit preparation of the financial statements of the Company in accordance with
U.S. generally accepted accounting principles.





11




--------------------------------------------------------------------------------










4.16

Full Disclosure.  No representation or warranty made by AIMS WORLDWIDE, INC. in
this Agreement and no certificate or document furnished or to be furnished to
the Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.




4.17

Independent Board.  Within sixty (60) days of the Closing Date, the Board of
Directors of the Company shall consist of 5 Directors, a majority of whom will
be independent.

  




ARTICLE V




REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

The Investor represents and warrants to the Company that:




5.1

Organization and Standing of the Investor. The Investor is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Delaware. The state in which any offer to purchase shares hereunder was made
or accepted by such Investor is the state shown as such Investor’s address. The
Investor was not formed for the purpose of investing solely in the Preferred
Stock or the shares of Common Stock which are the subject of this Agreement.

5.2

Authorization and Power. The Investor has the requisite power and authority to
enter into and perform this Agreement and to purchase the securities being sold
to it hereunder. The execution, delivery and performance of this Agreement by
the Investor and the consummation by the Investor of the transactions
contemplated hereby have been duly authorized by all necessary partnership
action where appropriate. This Agreement and the Registration Rights Agreement
have been duly executed and delivered by the Investor and at the Closing shall
constitute valid and binding obligations of the Investor enforceable against the
Investor in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.








12




--------------------------------------------------------------------------------







5.3       No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby or relating hereto do not and will not (i) result in a violation of such
Investor's charter documents or bylaws where appropriate or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument to which the Investor is a party, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a Material Adverse Effect on such Investor). The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.




5.4

Financial Risks. The Investor acknowledges that such Investor is able to bear
the financial risks associated with an investment in the securities being
purchased by the Investor from the Company and that it has been given full
access to such records of the Company and the subsidiaries and to the officers
of the Company and the subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation. The Investor is capable of evaluating
the risks and merits of an investment in the securities being purchased by the
Investor from the Company by virtue of its experience as an investor and its
knowledge, experience, and sophistication in financial and business matters and
the Investor is capable of bearing the entire loss of its investment in the
securities being purchased by the Investor from the Company.




5.5

Accredited Investor. The Investor is (i) an “accredited investor” as that term
is defined in Rule 501 of Regulation D promulgated under the 1933 Act by reason
of Rule 501(a)(3) and (6), (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the securities being purchased by the Investor from the Company.

5.6

Knowledge of Company.  The Investor and such Investor’s advisors, if any, have
been, upon request, furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the securities being purchased by the Investor from the Company.  The
Investor and such Investor’s advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.








13




--------------------------------------------------------------------------------







5.7

Risk Factors   The Investor understands that such Investor’s investment in the
securities being purchased by the Investor from the Company involves a high
degree of risk.  The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the securities being purchased by the Investor
from the Company. The Investor warrants that such Investor is able to bear the
complete loss of such Investor’s investment in the securities being purchased by
the Investor from the Company.

5.8

Full Disclosure.  No representation or warranty made by the Investor in this
Agreement and no certificate or document furnished or to be furnished to AIMS
WORLDWIDE, INC. pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.
Except as set forth or referred to in this Agreement, Investor does not have any
agreement or understanding with any person relating to acquiring, holding,
voting or disposing of any equity securities of the Company.




ARTICLE VI




COVENANTS OF THE COMPANY




6.1.   Registration Rights. The Company shall cause the Registration Rights
Agreement to remain in full force and effect according to the provisions of the
Registration Rights Agreement and the Company shall comply in all material
respects with the terms thereof.




6.2. Reservation Of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, shares of Common Stock for the purpose of
enabling the Company to issue the shares of Common Stock underlying the
Preferred Stock, Incentive Preferred Stock , the Option and Fees.




6.3. Compliance with Laws. The Company hereby agrees to comply in all respects
with the Company's reporting, filing and other obligations under the Laws.




6.4. Exchange Act Registration. The Company (a) will continue its obligation to
report to the SEC under Section 12(d) of the 1934 Act [or (b) shall register
under Section 12(g) under the 1934 Act and thereafter shall continue to be
registered thereunder] and [in either case] will use its best efforts to comply
in all respects with its reporting and filing obligations under the 1934 Act,
and will not take any action or file any document (whether or not permitted by
the 1934 Act or the rules thereunder) to terminate or suspend any such
registration or to terminate or suspend its reporting and filing obligations
under the 1934 until the Investors have disposed of all of their Shares.  








14




--------------------------------------------------------------------------------







6.5   Corporate Existence; Conflicting Agreements. The Company will take all
steps necessary to preserve and continue the corporate existence of the Company.
The Company shall not enter into any agreement, the terms of which agreement
would restrict or impair the right or ability of the Company to perform any of
its obligations under this Agreement or any of the other agreements attached as
exhibits hereto.




6.6

Preferred Stock.   For the period of the Effective Time, the Company will not
issue any Preferred Stock of the Company without the express written consent of
the Investor.




6.7    Convertible Debt.   On or prior to the Closing Date, the Company will
cause to be cancelled all convertible debt in the Company. For the period of the
Effective Time, the Company will not issue any convertible debt without the
express written consent of the Investor.




6.8

Reset Equity Deals.   On or prior to the Closing Date, the Company will cause to
be cancelled any and all reset features related to any shares outstanding that
could result in additional shares being issued. For the period of the Effective
Time, the Company will not enter into any transactions that have any reset
features that could result in additional shares being issued.




6.9

Independent Directors.  Within sixty (60) days following the Closing, the
Company shall have caused the appointment of the majority of the board of
directors.  If at any time after Closing, the board shall not be composed in the
majority of qualified independent directors, the Company shall have a sixty (60)
day cure period.  If the Company fails to comply with this Section on or before
the end of such cure period, the Company shall pay to the Investor, pro rata, as
liquidated damages and not as a penalty, an amount equal to twenty percent (20%)
of the Purchase Price per annum, payable monthly in kind.  The parties agree
that the only damages payable for a violation of the terms of this Agreement
with respect to which liquidated damages are expressly provided shall be such
liquidated damages.  Nothing shall preclude the Investor from pursuing or
obtaining specific performance or other equitable relief with respect to this
Agreement.  The parties hereto agree that the liquidated damages provided for in
this Section 6.9 constitute a reasonable estimate of the damages that may be
incurred by the Investor.




6.10

Independent Directors Become Majority of Audit and Compensation
Committees. Within sixty (60) days following the Closing, a majority of outside
directors are and will be serving on the audit and compensation committees of
the board of directors.  If at any time after Closing such independent directors
do not compose the majority of the audit and compensation committees, the
Company shall have a sixty (60) day cure period.  If the Company fails to comply
with this Section on or before the end of such cure period, the Company shall
pay to the Investor, pro rata, as liquidated damages and not as a penalty, an
amount equal to twenty percent (20%) of the Purchase Price per annum, payable
monthly.  The parties agree that the only damages payable for a violation of the
terms of this Agreement with respect to which liquidated damages are expressly
provided shall be such liquidated damages.  Nothing shall preclude the Investor
from pursuing other remedies or obtaining specific performance or other
equitable relief with respect to this Agreement.  The parties hereto agree that
the liquidated damages provided for in this Section 6.10 constitute a reasonable
estimate of the damages that may be incurred by the Investor by reason of the
failure of the Company to appoint at least two independent directors in
accordance with the provision hereof.








15




--------------------------------------------------------------------------------







6.11   Audits and SEC Filings.   If AIMS WORLDWIDE, INC does not comply with
Sections 4.7 and 4.9, the Company shall pay to the Investors, pro rata, as
liquidated damages and not as a penalty, an amount equal to twenty percent (20%)
of the Purchase Price per annum, payable monthly.  The parties agree that the
only damages payable for a violation of the terms of this Agreement with respect
to which liquidated damages are expressly provided shall be such liquidated
damages.  Nothing shall preclude the Investor from pursuing other remedies or
obtaining specific performance or other equitable relief with respect to this
Agreement.  The parties hereto agree that the liquidated damages provided for in
this Section 6.11 constitute a reasonable estimate of the damages that may be
incurred by the Investor by reason of the failure of the Company to provide
audited financials and file with the SEC in accordance with the provision
hereof.




6.12   Use of Proceeds.   The Company will use the proceeds from the sale of the
Preferred Stock (excluding amounts paid by the Company for legal and
administrative fees in connection with the sale of such securities) for working
capital, acquisition of Target Acquisitions, other acquisitions.

6.13  Brokers.   No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or Commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of AIMS WORLDWIDE, INC.

6.14  Right of First Refusal.   The Investor shall have the right during the
Effective Time to participate in any subsequent funding by the Company on a pro
rata basis at ninety-four percent (96%) of the offering price with the exclusion
of two planning company ventures:




6.14.1  AIMS Interactive Investment (“AIMS II”).  This pending investment
transaction with 3D Capital AG contemplates the IPO, on the German
over-the-counter exchange, of the Company’s private cable operations, owned by
Prime Time Broadband, Inc., to provide funding for the development of the
Company’s broadband platform.  The Company shall retain the controlling interest
after the completion of AIMS II’s IPO transaction but provides no assurances
that it will retain a controlling interest after any follow-on transactions.




6.14.2  AIMS Technology Fund (“AIMS TF”).    This pending investment transaction
with the Cruddoth Family Investment Trust (“CFIT”) in which CFIT would purchase
AIMS Worldwide, Inc. restricted common stock at a twenty five percent (25%)
discount to market, but no less than $0.45 per share.  In consideration for its
investment, CFIT would also receive a thirty five percent (35%) ownership
interest in AIMS TF.  The use of these funds would be restricted to acquisitions
made by AIMS TF in certain pre-approved technology and/or digital marketing
ventures, enterprises and/or companies.








16




--------------------------------------------------------------------------------







6.15    Price Adjustment. If, within the 24 months following the Closing Date,
the Company closes on the sale of a note or notes, warrants, shares of Common
Stock, or shares of any class of Preferred Stock at a price per share of Common
Stock, or with a conversion right to acquire Common Stock at a price per share
of Common Stock, that is less than the Conversion Price (as adjusted to the
capitalization per share as of the Closing Date, following any stock splits,
stock dividends, or the like) (collectively, the “Subsequent Conversion Price”),
the Company shall make a post-Closing adjustment in the Conversion Price of
outstanding Preferred Stock so that the effective price per share paid by the
Investor is reduced to being equivalent to such lower conversion price after
taking into account any prior conversions of the Preferred Stock and/or
exercises of the Warrant.




6.16

Employment and Consulting Contracts.  Employment and consulting contracts with
officers and directors shall at time of Closing and for two years thereafter
shall not contain: any bonuses not related directly to increases in earnings;
any car allowances not approved by the unanimous vote of the board of directors;
any anti-dilution or reverse split protection provisions for shares, options or
warrants; any deferred compensation; any unreasonable compensation or benefit
clauses; or any termination clauses of over one year of salary.  This clause may
be waived conditionally in specific conditions by the Investor.




6.17

Notice of Intent to Sell or Merge Company.  The Company will give Investor 70
days notice before the event of a sale of all or substantially all of the assets
of the Company or the merger or consolidation of the Company in a transaction in
which the Company is not the surviving entity. The Investor shall have the right
to waive such notice requirement. Notice may only be given if compliant with
regulation FD.




6.18

Sale or Merger of Company. In the event of a sale or merger of substantially all
of the Company or an underwritten public offering of the Common Stock of the
Company, then the 4.99% restriction in the Preferred Stock will immediately be
terminated and the Investors will have the right to convert the Preferred Stock
concurrent with the sale, subject to the conversion by the Investor of the
Preferred Stock.








17




--------------------------------------------------------------------------------







6.19

Subsequent Equity Sales.  From the date hereof until such time as no Purchaser
holds any of the Securities, the Company shall be prohibited from effecting or
entering into an agreement to effect any Subsequent Financing involving a
“Variable Rate Transaction” or an “MFN Transaction” (each as defined below).
 The term “Variable Rate Transaction” shall mean a transaction in which the
Company issues or sells (i) any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock.  The term “MFN
Transaction” shall mean a transaction in which the Company issues or sells any
securities in a capital raising transaction or series of related transactions
which grants to an investor the right to receive additional shares based upon
future transactions of the Company on terms more favorable than those granted to
such investor in such offering.  Any Purchaser shall be entitled to obtain
injunctive relief against the Company to preclude any such issuance, which
remedy shall be in addition to any right to collect damages. Notwithstanding the
foregoing, this Section 6.19 shall not apply in respect of an Exempt Issuance,
except that no Variable Rate Transaction or MFN Transaction shall be an Exempt
Issuance.




6.20   Minimum EBITDA Threshold.   If AIMS WORLDWIDE, INC’s and the Acquisition
Targets’ combined EBITDA (net IKON’s minority interest and calculated using only
applicable financial data provided in AIMS WORLDWIDE, INC’s Fiscal Year 2006 3rd
Quarter and 4th Quarter SEC Filings) is not equal to or greater than $3,000,000
as measured from August 11, 2006 to December 31, 2006, the Company shall pay to
the Investors, as liquidated damages and not as a penalty, an amount equal to an
additional 1,200,000 Preferred Shares, with such Shares having the same
Conversion Rate as all other Preferred Shares herein.  The parties agree that
the only damages payable for a violation of the terms of this Agreement with
respect to which liquidated damages are expressly provided shall be such
liquidated damages.  Nothing shall preclude the Investor from pursuing other
remedies or obtaining specific performance or other equitable relief with
respect to this Agreement.  The parties hereto agree that the liquidated damages
provided for in this Section 6.20 constitute a reasonable estimate of the
damages that may be incurred by the Investor by reason of the failure of the
Company to provide audited financials and file with the SEC in accordance with
the provision hereof.







ARTICLE VII




COVENANTS OF THE INVESTOR




7.1   Compliance with Law. The Investor's trading activities with respect to
shares of the Company's Common Stock will be in compliance with all applicable
state and federal securities laws, rules and regulations and rules and
regulations of any public market on which the Company's Common Stock is listed.
 








18




--------------------------------------------------------------------------------







7.2   Transfer Restrictions.  The Investor acknowledge that (1) the Preferred
Stock and shares underlying the Preferred Stock have not been registered under
the provisions of the 1933 Act, and may not be transferred unless (A)
subsequently registered thereunder or (B) the Investor shall have delivered to
the Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect that the Preferred Stock and shares
underlying the Preferred Stock to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; and (2) any sale of
the Preferred Stock and shares underlying the Preferred Stock made in reliance
on Rule 144 promulgated under the 1933 Act may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such securities under circumstances in which the seller, or the person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder.




7.3   Restrictive Legend.  The Investor acknowledges and agrees that the
Preferred Stock and the Shares underlying the Preferred Stock, and, until such
time as the Shares underlying the Preferred Stock  have been registered under
the 1933 Act and sold in accordance with an effective Registration Statement,
certificates and other instruments representing any of the Shares, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such securities):




"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT."







ARTICLE VIII




CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS




The obligation of the Company to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:




8.1

No Termination.  This Agreement shall not have been terminated pursuant to
Article X hereof.




8.2

Representations True and Correct.  The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.




8.3

Compliance with Covenants.  The Investor shall have performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.








19




--------------------------------------------------------------------------------







8.4

No Adverse Proceedings.

On the Closing Date, no action or proceeding shall be pending by any public
authority or individual or entity before any court or administrative body to
restrain, enjoin, or otherwise prevent the consummation of this Agreement or the
transactions contemplated hereby or to recover any damages or obtain other
relief as a result of the transactions proposed hereby.







 

ARTICLE IX




CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS




The obligation of the Investors to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:




9.1

No Termination.  This Agreement shall not have been terminated pursuant to
Article X hereof.




9.2

Representations True and Correct.  The representations and warranties of AIMS
WORLDWIDE, INC. contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if made on as of the Closing Date.




9.3

Compliance with Covenants . AIMS WORLDWIDE, INC. shall have performed and
complied in all material respects with all covenants, agreements, and conditions
required by this Agreement to be performed or complied by it prior to or at the
Closing Date.




9.4

No Adverse Proceedings.

On the Closing Date, no action or proceeding shall be pending by any public
authority or individual or entity before any court or administrative body to
restrain, enjoin, or otherwise prevent the consummation of this Agreement or the
transactions contemplated hereby or to recover any damages or obtain other
relief as a result of the transactions proposed hereby.







ARTICLE X




TERMINATION, AMENDMENT AND WAIVER




10.1

 Termination.  This Agreement may be terminated at any time prior to the
Effective Time:




10.1.1

by mutual written consent of the Investor and the Company;








20




--------------------------------------------------------------------------------







10.1.2

by the Company upon a material breach of any representation, warranty, covenant
or agreement on the part of the Investor set forth in this Agreement, or the
Investor upon a material breach of any representation, warranty, covenant or
agreement on the part of AIMS WORLDWIDE, INC. set forth in this Agreement, or if
any representation or warranty of AIMS WORLDWIDE, INC. or the Investor,
respectively, shall have become untrue, in either case such that any of the
conditions set forth in Article VIII or Article IX hereof would not be satisfied
(a "Terminating Breach"), and such breach shall, if capable of cure, not have
been cured within five (5) business days after receipt by the party in breach of
a notice from the non-breaching party setting forth in detail the nature of such
breach.




10.2

 Effect of Termination.  Except as otherwise provided herein, in the event of
the termination of this Agreement pursuant to Section 10.1 hereof, there shall
be no liability on the part of the Company or the Investor or any of their
respective officers, directors, agents, consultants, contractors or other
representatives and all rights and obligations of any party hereto shall cease;
provided that in the event of a Terminating Breach, the breaching party shall be
liable to the non-breaching party for all costs and expenses incurred by the
non-breaching party not to exceed $50,000.




10.3    Amendment.  This Agreement may be amended by the parties hereto any time
prior to the Closing Date by an instrument in writing signed by the parties
hereto.




10.4

Waiver.  At any time prior to the Closing Date, AIMS WORLDWIDE, INC. or the
Investor, as appropriate, may:  (a) extend the time for the performance of any
of the obligations or other acts of other party or; (b) waive any inaccuracies
in the representations and warranties contained herein or in any document
delivered pursuant hereto which have been made to it or them; or (c) waive
compliance with any of the agreements or conditions contained herein for its or
their benefit.  Any such extension or waiver shall be valid only if set forth in
an instrument in writing signed by the party or parties to be bound hereby.




ARTICLE XI




GENERAL PROVISIONS







11.1

 Transaction Costs.  Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement;
provided, the Company shall pay the Investor a due diligence fee of $10,000.











21




--------------------------------------------------------------------------------







11.2

Indemnification.  The Investor agrees to indemnify, defend and hold the Company
(following the Closing Date) and its officers and directors harmless against and
in respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities or damages, including interest, penalties and reasonable attorney’s
fees, that it shall incur or suffer, which arise out of or result from any
breach of this Agreement by such Investor or failure by such Investor to perform
with respect to any of its representations, warranties or covenants contained in
this Agreement or in any exhibit or other instrument furnished or to be
furnished under this Agreement.  The Company agrees to indemnify, defend and
hold the Investor harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities or damages, including
interest, penalties and reasonable attorney’s fees, that it shall incur or
suffer, which arise out of, result from or relate to any breach of this
Agreement or failure by the Company to perform with respect to any of its
representations, warranties or covenants contained in this Agreement or in any
exhibit or other instrument furnished or to be furnished under this Agreement.
 In no event shall the Company or the Investors be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement nor shall any party have any liability hereunder in the event of gross
negligence or willful misconduct of the indemnified party.  In the event of a
breach of this Agreement by the Company, the Investor shall be entitled to
pursue a remedy of specific performance upon tender into the Court an amount
equal to the Purchase Price hereunder. The indemnification by the Investor shall
be limited to the amount they have invested on the Closing Date.

11.3

Headings.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.




11.4

Entire Agreement.  This Agreement (together with the Schedule, Exhibits, and
documents referred to herein) constitute the entire agreement of the parties and
supersede all prior agreements and undertakings, both written and oral, between
the parties, or any of them, with respect to the subject matter hereof.  




11.5

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:







If to AIMS WORLDWIDE, INC.:




c/o President and CEO

AIMS Worldwide, Inc.

10400 Eaton Place

Suite 450

Fairfax, VA 22030





22




--------------------------------------------------------------------------------







If to the Investor:




Liberty Investment and Trust Fund LP

c/o Managing Member

730 5th Avenue

Suite 900

New York, NY 10019




11.6

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.




11.7

Binding Effect.  All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.




11.8

Preparation of Agreement.  This Agreement shall not be construed more strongly
against any party regardless of who is responsible for its preparation.  The
parties acknowledge each contributed and is equally responsible for its
preparation.  




11.9

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to applicable
principles of conflicts of law.




11.10  Jurisdiction. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of New York. If any action is
brought among the parties with respect to this Agreement or otherwise, by way of
a claim or counterclaim, the parties agree that in any such action, and on all
issues, the parties irrevocably waive their right to a trial by jury. Exclusive
jurisdiction and venue for any such action shall be the Federal Courts serving
the State of New York. In the event suit or action is brought by any party under
this Agreement to enforce any of its terms, or in any appeal therefrom, it is
agreed that the prevailing party shall be entitled to reasonable attorneys fees
to be fixed by the arbitrator, trial court, and/or appellate court.




11.11   Preparation and Filing of Securities and Exchange Commission filings.
 The Investor shall reasonably assist and cooperate with the Company in the
preparation of all filings with the SEC after the Closing Date.  





23




--------------------------------------------------------------------------------







11.12

  Further Assurances, Cooperation.  Each party shall, upon reasonable request by
the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement.  The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.




11.13

  Survival The representations, warranties, covenants and agreements made herein
shall survive the Closing of the transaction contemplated hereby.




11.14

  Third Parties  Except as disclosed in this Agreement, nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties hereto and their respective administrators, executors, legal
representatives, heirs, successors and assignees.  Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
persons any right of subrogation or action over or against any party to this
Agreement.




11.15

  Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure or delay on
the part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty, covenant or agreement herein, nor shall nay single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right.  All rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.




11.16

  Counterparts.  This Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.  











24




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.




THE COMPANY:

      




AIMS WORLDWIDE, INC.,

a Nevada corporation

            




By: ___________________                                

       __________________

Title: _________________                               







INVESTOR:




LIBERTY INVESTMENT AND TRUST FUND LP




By:     Liberty Investment and Trust LLC

           General Partner







          

By: ________________________________

      Philip A. Seifert

      Managing Member

      

      730 5th Avenue, Suite 900, New York, NY 10019








25


